USCA11 Case: 19-13776    Date Filed: 06/14/2021   Page: 1 of 4



                                                    [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13776
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:19-cr-00013-PGB-DCI-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

BRANDON ROMEL DUPREE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 14, 2021)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-13776        Date Filed: 06/14/2021    Page: 2 of 4



      Brandon Dupree appeals his 106-month total sentence after he pled guilty to

one count of possession of a firearm as a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1), one count of conspiracy to possess with intent to distribute heroin and

cocaine, in violation of 21 U.S.C. § 846, and one count of using and carrying a

firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i). Dupree argues that his conviction for conspiracy to possess with

intent to distribute a controlled substance does not qualify as a controlled substance

offense for purposes of the career offender enhancement under U.S.S.G. § 4B1.1.

      We review de novo whether the status of career offender was properly

imposed under the Sentencing Guidelines. United States v. Whitson, 597 F.3d

1218, 1220 (11th Cir. 2010). We are bound by a prior panel opinion, even if it was

wrongly decided, until the opinion’s holding is overruled by the Supreme Court or

our Court sitting en banc. See United States v. Golden, 854 F.3d 1256, 1257 (11th

Cir. 2017). We have held that “a prior panel precedent cannot be circumvented or

ignored on the basis of arguments not made to or considered by the prior panel.”

United States v. Seabrooks, 839 F.3d 1326, 1341 (11th Cir. 2016).

      Under the Sentencing Guidelines, a defendant is a career offender if: (1) he

was at least 18 years old at the time he committed the instant offense of conviction;

(2) the instant offense of conviction is a felony that is either a crime of violence or

a controlled substance offense; and (3) he has at least two prior felony convictions


                                           2
          USCA11 Case: 19-13776        Date Filed: 06/14/2021    Page: 3 of 4



of either a crime of violence or a controlled substance offense. U.S.S.G.

§4B1.1(a). Further, a “controlled substance offense” is defined as “an offense

under federal or state law . . . that prohibits the manufacture, import, export,

distribution, or dispensing of a controlled substance . . . or the possession of a

controlled substance . . . with intent to manufacture, import, export, distribute, or

dispense.” U.S.S.G. § 4B1.2(b). A controlled substance offense includes “aiding

and abetting, conspiring, and attempting to commit such offenses.” U.S.S.G.

§4B1.2, comment. (n.1).

      In Weir, we held that conspiracy to possess with intent to distribute

marijuana was a controlled substance offense within the meaning of the career

offender enhancement under U.S.S.G. § 4B1.1. United States v. Weir, 51 F.3d

1031, 1031-32 (11th Cir. 1995). We reasoned that although 28 U.S.C. § 994(h)—

the statutory origin of § 4B1.1—does not specifically refer to conspiracy offenses,

§ 994(a) of the enabling statute “grants sufficient authority to the Commission to

include drug conspiracies in its definition of controlled substance offenses.” Id. at

1032. Moreover, we reasoned that “common sense dictates that conspiring to

distribute drugs constitutes a controlled substance offense.” Id.

      We also held in Smith that application note 1 to U.S.S.G. § 4B1.2

“constitutes a binding interpretation of the term ‘controlled substance offense.’”

United States v. Smith, 54 F.3d 690, 693 (11th Cir. 1995).


                                           3
          USCA11 Case: 19-13776       Date Filed: 06/14/2021   Page: 4 of 4



      Here, the district court did not err in finding that Dupree’s conviction for 21

U.S.C. § 846 conspiracy was a controlled substance offense within the meaning of

the Sentencing Guidelines. Dupree’s argument that § 846 conspiracy is not a

controlled substance offense is foreclosed by our holding in Weir. Weir, 51 F.2d at

1032. This holding is binding even if it was wrongly decided, as Dupree argues,

and even if Dupree’s exact argument was not made to that panel. See Golden, 854

F.3d at 1257; Seabrooks, 839 F.3d at 1341. Moreover, Dupree’s argument that

application note 1 to § 4B1.2 is unenforceable is also foreclosed by precedent. See

Smith, 54 F.3d at 693. Accordingly, we affirm.

      AFFIRMED.




                                          4